Citation Nr: 1546783	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before a Decision Review Officer (DRO) in May 2010.  A transcript is of record.

The Board previously remanded these claims in August 2011 for further development and examination.

In the Veteran's April 2009 Notice of Disagreement, the Veteran raised the issue of being unable to work because of his conditions.  In these circumstances, the United States Court of Appeals for Veterans Claims has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

At the May 2010 DRO hearing the Veteran testified he began having knee problems in service.  His knees were locking and swelling up in the morning and at night.  He testified he was jumping on and off the fire trucks with heavy asbestos suits.  He further testified he was treated for fluid on both knees while in service but the problem has worsened.  Presently, he receives hydrocortisone and steroid shots in the knees as treatment.  He also testified that he tweaked his back during a firefighting drill in-service when the hose went in the wrong direction.  After the injury, he was put on the rescue ramp and taken to the base hospital.  He further testified he was told his back may have a slipped disk.  Lastly, the Veteran testified his back has gotten worse since service and requires medication for the pain.  

A VA examination was performed in February 2012 which provided objective medical findings regarding the Veteran's present bilateral knee and back disabilities but did not offer an opinion as to whether it is at least as likely as not that these disabilities had onset in service or were otherwise related to service.  Therefore, a supplemental opinion was obtained in November 2013.  This supplemental opinion provided a negative nexus opinion for both the Veteran's bilateral knee and back claims.  However, neither of these examinations considered and discussed the Veteran's statements regarding the history of the disabilities with his injuries sustained in service.

An earlier VA examination was performed in January 2010 but also did not discuss the Veteran's historical statements of his injuries relating back to service.  As such, the January 2010 and February 2012 VA examinations and the November 2013 supplemental opinion to the February 2012 VA examination are inadequate.  

Additionally, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination which comments on functional impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2014); 38 C.F.R. § 19.31 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

4.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination for his knees and back.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  Moreover, the examiner should consider and discuss the Veteran's statements regarding in-service injuries to both knees and his low back and post-service symptoms.  The examiner is asked to accomplish the following:

	a.  Provide specific diagnoses of all present disabilities relating to the Veteran's knees and low back.

   b.  Provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee and back disabilities are of service onset or are otherwise related thereto.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

5.  Provide the Veteran with an examination evaluating functional impairment relative to his service-connected disabilities.  The examiner should comment on the functional impact caused solely by the service-connected disabilities.  Non-service-connected disabilities and age should not be considered or mentioned.

6.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

7.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

